Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Battista on February 11th, 2020.
The application has been amended as follows: 
RE Claim 1, the recitation of:
“perform self-diagnosis as to whether or not the voltage measurement circuit part is normal based on the results of the first determination and the second determination.” (lines 29-30)
Has been amended as follows:
“determine that the voltage measurement circuit part is normal when the output voltage value of the first state is within the specific lower limit range and the output voltage value of the second state is within the specific intermediate range.”
RE Claim 3, the recitation of:
“perform self-diagnosis as to whether or not the voltage measurement circuit part is normal based on the results of the first determination and the second determination.” (lines 26-27)

“determining that the voltage measurement circuit part is normal when the output voltage value of the first state is within the specific lower limit range and the output voltage value of the second state is within the specific intermediate range.” 
Reasons for Allowance
Claims 1-3 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 1 and 3, the prior art of record does not disclose or suggest “determine that the voltage measurement circuit part is normal when the output voltage value of the first state is within the specific lower limit range and the output voltage value of the second state is within the specific intermediate range,” in combination with the other claim limitations.  Claim 2 depends from base Claim 1, and therefore is subsequently allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kurachi et al. (US 2020/0292601) discloses a capacitive detection device that detects voltage and determines the result of an output based on the voltage value relative to an upper voltage limit, a lower voltage limit, and a normal voltage region bounded by the aforementioned limits.  While this reference reads on much of claims 1 and 3, it does not qualify as prior art due to its later priority date.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Harrison whose telephone number is (571) 272-3573. The examiner can normally be reached between the hours of 8:00 AM and 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852